Citation Nr: 0301709	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-06913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an effective date earlier than May 1, 2001, 
for the award of non-service-connected death pension 
benefits.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from July 1943 to May 1946.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on December [redacted], 2000.  

2.  At the time of the veteran's death, he was in receipt of 
non-service-connected pension benefits, which included 
benefits for the appellant.  

3.  The VA was notified of the veteran's death on January 11, 
2001, when the appellant returned the veteran's last pension 
benefits check and noted "deceased" on the check.  

4.  At the time of notification of the veteran's death, VA 
had knowledge that the appellant was a dependent of the 
veteran with apparent entitlement to death pension benefits, 
but did not furnish her with an appropriate application form.  

5.  The appellant submitted an application for death pension 
benefits in April 2000, approximately four months after the 
veteran's death.  



CONCLUSION OF LAW

An effective date of December 1, 2000, for the award of death 
pension benefits is assignable.  38 U.S.C.A. §§ 501, 
5110(d)(2), 5111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.31, 
3.150(b), 3.152, 3.155, 3.400(c)(3) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the appellant is not prejudiced by the Board's initial 
application of the regulations to her claim.  

In this case the appellant's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claim via the Statement of the Case and 
the Supplemental Statement of the Case.

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  

Accordingly, the appellant is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).
  
Therefore, the Board will review the appeal of the RO's 
denial of entitlement to an effective date earlier than 
May 1, 2001, for the award of non-service-connected death 
pension, to determine whether such action was proper under 
the law.


II.  Entitlement to an Effective Date Earlier than May 1, 
2001,
for the Award of Non-Service-Connected Death Pension.

A.  Factual Background

The veteran had active service from July 1943 to May 1946.  
He was not discharged from active duty for a disability 
incurred or aggravated in the line of duty.  

In January 1992, the RO determined that the veteran met the 
criteria of permanent and total disability for the award of 
non-service-connected pension benefits.  

A death certificate shows that the veteran died on 
December [redacted], 2000.  

At the time of the veteran's death, he was in receipt of 
pension benefits, which included benefits for his spouse.  

On January 11, 2001, the appellant returned the veteran's 
last pension check to the RO.  A VA receipt for return of the 
Treasury check reflects that the veteran had died.  

On April 9, 2001, the RO received the appellant's claim for 
death pension benefits.  

In a June 2001 rating decision, the RO notified that the 
appellant that she would paid death pension benefits, 
effective on May 1, 2001.  

In her Notice of Disagreement submitted in July 2001 and 
again in her Substantive Appeal submitted in June 2002, the 
appellant contended that she was eligible for death pension 
benefits beginning on January 1, 2001, on the basis that she 
had informed the VA of the veteran's death in January 2001, 
but was not notified by the RO that she had to apply for 
death pension benefits within 45 days of the veteran's death 
to be entitled to benefits retroactively from the date of 
death.  


B.  Legal Analysis 

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

Further, death benefits for a nonservice-connected death 
after separation of service (for awards filed after October 
1984) will be payable the first day of the month in which the 
veteran's death occurred if the claim is received within 45 
days after the date of death; otherwise, the effective date 
of entitlement will be the date of receipt of the claim.  38 
C.F.R. § 3.400(c)(3)(ii) (referred to as "the 45-Day Rule").  

The actual payment of benefits begins on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Any communication or action, indicating an intent to apply 
for one or more benefits under VA laws, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  See also Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Fleshman v. 
Brown, 9 Vet. App. 548, 550-52 (1996); 38 C.F.R. § 3.155(a).  

An expressed intent to claim benefits must be in writing in 
order to constitute an informal claim pursuant to 38 C.F.R. 
§ 3.155; an oral inquiry does not suffice.  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

Here, the Board points out that, under the provisions of 38 
C.F.R. § 3.150(b), once notice of the death of a veteran is 
received, VA is charged with the duty to furnish an 
appropriate application form for death pension benefits to 
any dependent of the veteran who has apparent entitlement.  

The record reflects in this case that the veteran was in 
receipt of pension benefits, which included benefits for his 
spouse (the appellant), at the time of his death in December 
2000.  

The Board notes that, shortly following the veteran's death, 
the appellant appropriately returned the veteran's last 
pension check to the RO, noting on the check that the veteran 
was deceased.  In the opinion of the Board, the evidence of 
record in January 2001 demonstrated that the appellant had 
apparent entitlement to certain death pension benefits.  

Accordingly, the Board finds that, under 38 C.F.R. § 3.150, 
VA had an affirmative duty to furnish an application form for 
death pension benefits to the appellant.  

There is, however, no evidence in the record suggesting that 
VA forwarded the appropriate application to the appellant 
after receiving notice of the veteran's death.  

The Board notes that similarly, under the provisions of 38 
C.F.R. § 3.155, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  

In Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992), and 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992), the 
United States Court of Appeals for Veterans Claims 
[hereinafter, "the Court"] held that "the one-year filing 
period for such applications did not begin to run" when VA 
did not forward the claimant a formal application form once 
his informal claim had been received and that, therefore, the 
date on which the informal claim was received "must be 
accepted, as a matter of law, as the date of his 'claim' or 
'application' for purposes of determining an effective date 
...."  Servello, 3 Vet. App. at 200.  

It is the opinion of the Board that this same essential 
analysis must apply to the facts of the instant case.  As 
explained in detail hereinabove, 38 C.F.R. § 3.150 charges VA 
with an affirmative duty to furnish an application form for 
certain death pension benefits to a dependent of a deceased 
veteran who has apparent entitlement.  

It is as if the notification of the death of a veteran is in 
effect an informal claim for purposes of giving rise to a 
specific obligation on the part of the VA to forward an 
appropriate application to the appellant.  

Applying the Court's analysis in Quarles and Servello, the 
Board finds that, because the RO did not send the appellant a 
formal application form upon notification of the veteran's 
death, the date of notification of the veteran's death, 
January 11, 2001, must be accepted as the date of an informal 
claim for purposes of determining the effective date for the 
award of death pension benefits.  

Moreover, inasmuch as the appellant did submit a formal 
application for death pension benefits within one year, her 
application is considered as filed as of the date of receipt 
of the informal claim.  

Likewise, because the date of receipt of the informal claim 
of January 11, 2001, is within 45 days of the veteran's 
death, the appellant's award of death pension benefits is 
effective from the first day of the month in which the 
veteran's death occurred-i.e., December 1, 2000.  

Accordingly, the Board concludes that an effective date of 
December 1, 2000, is warranted for the award of death pension 
benefits to the appellant.  

In reviewing this case, the Board has carefully considered a 
holding of VA's General Counsel which determined that a 
failure to furnish information regarding VA benefits under 38 
U.S.C.A. § 7722 did not afford a basis for assigning an 
earlier effective date. VAOPGCPREC 17-95 (June 21, 1995).  

The Board notes that this opinion was expressly limited to 
situations where there had been a lack of compliance with a 
notification obligation under 38 U.S.C.A. § 7722.  The 
General Counsel acknowledged that the scope of VA's 
obligation may differ under other statutory provisions.  

The Board finds that the specific, express duty to furnish an 
appropriate application form to certain individuals under 38 
C.F.R. § 3.150 is a separate, distinct affirmative duty apart 
from any duty regarding outreach services under 38 U.S.C.A. § 
7722.  

As such, the above-cited opinion of the General Counsel does 
not preclude assignment of an earlier effective date when the 
duty to furnish the appropriate application has not been 
honored.  

The Board finds that the failure to furnish an application 
form under 38 C.F.R. § 3.150 should be viewed as similar to a 
breach of VA's specific, express duty to provide a formal 
claim form under 38 C.F.R. § 3.155 after receiving an 
informal claim, and that the legal analysis in situations 
involving a breach of the 38 C.F.R. § 3.155 duty should also 
apply to situations (as in the present case) involving a 
breach of the similar duty imposed by 38 C.F.R. § 3.150. See 
Quarles, Servello, supra.  

As noted hereinabove, the payment of monetary benefits based 
on an award of death pension may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Thus, the effective date for commencement of payment of the 
appellant's death pension award under the present decision is 
January 1, 2001.  





ORDER

An effective date of December 1, 2000, for the award of death 
pension benefits to the appellant, with commencement of 
payment from January 1, 2001, is granted.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

